



Form of

Restricted Stock Award Agreement







DOLLAR GENERAL CORPORATION

RESTRICTED STOCK AGREEMENT




This Agreement is made and entered into as of the ____ day of _______, _____, by
and between DOLLAR GENERAL CORPORATION, a Tennessee corporation (the “Company”),
and ______________, ____________________________ of the Company (the
“Employee”).




WHEREAS, the Compensation Committee of the Company’s Board of Directors has
authorized a  grant to the Employee of ________________ (_________) shares of
restricted Company common stock (the “Restricted Stock”) pursuant to the terms
and provisions of the Dollar General Corporation 1998 Stock Incentive Plan, as
amended and restated effective June 2, 2003, and as modified through August 26,
2003 (the “Plan”) [and of the Employment Agreement effective _____________, ____
by and between the Company and Employee (the “Employment Agreement”)]; and




WHEREAS, Section 7(b) of the Plan requires the execution of an agreement
evidencing the Restricted Stock grant within 60 days after the grant date, and
provides that no rights shall attach to the grant until the Company receives a
fully executed copy of such agreement.




NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including the services to be rendered to the Company by
the Employee, the Company does hereby grant the Restricted Stock to the
Employee, and the Employee accepts such Restricted Stock, on the following terms
and conditions:




(1)

Grant of Restricted Stock. The Company hereby grants to the Employee on the date
hereof ________________ (______) shares of Restricted Stock, subject to all the
restrictions, limitations and other terms and provisions of the [Employment
Agreement, the] Plan and this Agreement. The Company shall cause such Restricted
Stock to be issued by the Company’s stock transfer agent who will release such
Restricted Stock to the Employee solely upon the written instructions of the
Company. The Company shall maintain physical custody of the certificate(s)
representing the Restricted Stock.




(2)

Restrictions.  Until the Restricted Stock vests, the Restricted Stock shall be
subject to the prohibitions and restrictions on transfer set forth herein and in
the Plan (the “Restrictions”). The Employee shall have all of the rights of a
shareholder of the Company, including the right to vote the shares and to
receive any cash dividends. Stock dividends or stock splits issued with respect
to the Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions, and all other terms and
conditions that apply to the shares on which such dividends are paid or
additional shares are issued.




(3)

Vesting.  [Except as may be provided in the Employment Agreement in cases of
death, Disability (as defined in the Employment Agreement), termination of
employment, or expiration of employment Term (as defined in the Employment
Agreement),] the Restricted Stock, subject to all the restrictions, limitations
and other terms and provisions of the [Employment Agreement, the] Plan and this
Agreement, shall vest and the Restrictions shall lapse in accordance



--------------------------------------------------------------------------------



with the following schedule, so long as the Employee is employed by the Company
on the applicable vesting date:




 

Number of Shares

Vesting Date

         

,

    

,

    

,

 







(4)

Non-transferability.  Unvested Restricted Stock is not transferable by the
Employee other than to a member of Employee’s Immediate Family (as defined in
the Plan) or a trust for the benefit of Employee or a member of his Immediate
Family (as defined in the Plan), or by will or the laws of descent and
distribution, or as otherwise provided from time to time in the Plan.




(5)

Agreement Subject to [Employment Agreement and] Plan. This Agreement does not
undertake to express all conditions, terms and provisions of the [Employment
Agreement or the] Plan. The grant of the Restricted Stock is subject in all
respects to all of the restrictions, limitations and other terms and provisions
of the [Employment Agreement and the] Plan, [each of] which, by this reference,
is incorporated herein to the same extent as if copied verbatim. [Where the
terms of the Employment Agreement conflict with the terms of the Plan, the terms
of the Plan shall govern and take precedence in all cases.]




(6)

Tax Withholding and Section 83(b) Elections.  At the time the Employee shall
become subject to federal income taxation with respect to the Restricted Stock
(normally upon vesting, unless the Employee files an election under Section
83(b) of the Code), the Employee shall pay to the Company the amount of any
Federal, state, local and other taxes required to be withheld by the Company
with respect to the Restricted Stock. If the Employee files an election under
Section 83(b) of the Code with the Internal Revenue Service to include the fair
market value of any shares of Restricted Stock in gross income while they are
still subject to the Restrictions, the Employee shall promptly furnish to the
Company a copy of such election. The Company may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
Federal, state, local and other taxes required by law to be withheld upon the
vesting of the Restricted Stock. Unless otherwise determined by the Committee,
you will be permitted to elect to surrender a sufficient number of shares of the
vested Restricted Stock to satisfy Dollar General’s minimum tax withholding
obligation.




(7)

Acceptance of Restricted Stock.  The Employee hereby accepts the Restricted
Stock subject to all the restrictions, limitations and other terms and
provisions of the [Employment Agreement, the] Plan and this Agreement.







[Signature Pages Begin on the Following Page]






2







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.




  

DOLLAR GENERAL CORPORATION

            

By:

     

[name]

   

[title]







  

employee name

               












3





